
	
		I
		112th CONGRESS
		2d Session
		H. R. 5793
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Dreier (for
			 himself and Mr. Berman) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  election to treat the cost of qualified film and television productions as an
		  expense which is not chargeable to capital account.
	
	
		1.Two-year extension of special
			 expensing rules for certain film and television productions
			(a)In
			 generalSubsection (f) of
			 section 181 of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 productions commencing after December 31, 2011.
			
